Agreement Cellceutix Corporation -and- Paul Ginsburg ("Attorney") This Agreement (the “Agreement”) is entered into as of March 2, 2009 by and between Cellceutix Corporation (hereinafter “Cellceutix”) a Nevada corporation with a principal place of business at 100 Cummings Park, Suite 151-B, Beverly Massachusetts 01915 and Paul Ginsburg (hereinafter, “Attorney”), an individual residing at1740 East. 23rd St. Brooklyn, NY, 11229, collectively, the “parties”). WHEREAS, Attorney has been engaged by Cellceutix to perform certain services relating to Cellceutix patent applications (the "Services"); and WHEREAS, both parties desire to set out the other terms and conditions under which the Services will be provided. NOW THEREFORE, the parties agree to the following: 1.
